ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Su7 preme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed fact as summarized below:
Facts: A client hired the respondent to obtain a restraining order against a homeowners association. The respondent filed a “Motion for Restraining Order” against the association, which was served on the association’s attorneys. The respondent, however, did not have a summons issued as required by Ind. Trial Rule 4.
The allegations in the Motion filed were the same as allegations he had previously filed on behalf of the client in a suit filed by the association in another court. That claim was dismissed because the allegations were similar to a pending cross-complaint filed by another attorney on behalf of the client against the association several years before. Eventually, the “Motion for Restraining Order” was likewise dismissed.
In the cross-complaint case, the association sought to schedule the client’s deposition, but neither the respondent nor the client advised the association of a time when the client would be available. In fact, the client had advised the respondent he would not allow the association to take his deposition.
Attorneys for the association then provided the respondent and the client reasonable notice of a day and time for taking the client’s deposition. Neither the respondent nor the client appeared for the deposition, and the respondent failed to seek to continue the deposition.
During the course of the representation, the client frequently telephoned and sent messages to the respondent requesting information about his case. On several occasions, the respondent failed promptly to reply to the client’s requests.
Violations: The respondent violated Ind.Professional Conduct Rule 1.1, which requires that an attorney shall provide competent representation. The respondent violated Prof.Cond.R. 1.4(a), which requires an attorney to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information. He also violated Prof.Cond.R. 3.1, which prohibits an attorney from bringing a claim without a good faith basis. Finally, the respondent violated Prof.Cond.R. 3.2, which requires an attorney to make reasonable efforts to expedite litigation.
Discipline: Public Reprimand
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.